Porter, J.
delivered the opinion of the court. The defendant is sued on a promissory note; and pleads that he has paid it. To establish his defence, he has propounded interrogatories to the plaintiff, who, in his answer, denies that any payment has been made. Testimony was given to disprove this answer, and the only question which the case presents is, whether that testimony satisfies the provisions of the law, on this subject.
A witness was introduced, who swore that he heard the plaintiff acknowledge the note was paid. So far the direction of the statute is complied with; but, we have looked in vain through the record for the “strong corroborating circumstances” in support of this witness *649which the act requires, 2 Mar. Dig. The judge a quo in his opinion states, that he considers them furnished by the testimony of one Joseph Chambers, who proved that the slaves of the defendant cropped with those of the plaintiff, in the year 1816. Admitting that this fact would authorise us to draw the same conclusion, we are unable to discover that it is proved by thiswitness, or by any other, whose evidence is now before us. His testimony is, “that he understood that more hands cropped with Leroy Stafford, in the year 1816, than his own hands. Some of which were his sister’s, and, perhaps, some the defendant had a claim on, or, perhaps, he might have owned them.” This, so far from being a “strong corroborating circumstance” in favor of the witness’s declaration, that he heard the plaintiff acknowledge he was paid: presents not even a light presumption in favor of it, for it amounts to nothing more than conjecture, that the defendant had slaves at work under the plaintiff’s care, and gives no other circumstance by which that declaration can in any respect be considered as fortified.
West’n District
Sept. 1823.
It is therefore ordered, adjudged, and de*650creed, that the judgment of the district court be annulled, avoided, and reversed. And it is further ordered, adjudged, and decreed, that the plaintiff do recover of the defendant the sum of nine hundred and fifty dollars, with interest at six per cent, from the first day of January, 1815, until paid, and costs in both courts.
Baldwin for the plaintiff, Thomas for the defendant.